 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VESTER L. PATTERSON,                              No. 1:18-cv-00361-DAD-EPG (HC)

12                       Petitioner,
13           v.                                         ORDER DENYING PETITIONER’S SECOND
                                                        MOTION FOR RECONSIDERATION
14    WILLIAM J. SULLIVAN,
                                                        (Doc. No. 49)
15                       Respondent.
16

17

18          Petitioner Vester L. Patterson is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On April 15, 2019,

20   petitioner filed a motion for reconsideration and/or to alter judgment with respect to this court’s

21   March 29, 2019 order adopting the assigned magistrate judge’s findings and recommendations,

22   granting respondent’s motion to dismiss, and dismissing the petition for writ of habeas corpus.

23   (Doc. No. 47.) On May 8, 2019, the court denied the motion for reconsideration. (Doc. No. 48.)

24          On June 4, 2019, petitioner filed a second motion for reconsideration and/or to alter

25   judgment. (Doc. No. 49.) The Federal Rules of Civil Procedure do not authorize successive

26   motions for reconsideration or successive motions to alter or amend judgment. Petitioner’s

27   motion also lacks merit, as it simply repeats previous meritless arguments. Petitioner’s second

28   motion for reconsideration will therefore be denied.
                                                        1
 1        Accordingly:

 2              1. Petitioner’s second motion for reconsideration filed June 4, 2019 (Doc. No. 49) is

 3                 denied; and

 4              2. No further motions for reconsideration shall be filed or entertained in this closed

 5                 case.

 6   IT IS SO ORDERED.
 7
       Dated:     June 5, 2019
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
